DETAILED ACTION
Response to Amendment
Acknowledgements
	The amendments to the claims filed on 10/27/2022 have obviated the claim objections.  The claim objections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0018773; hereafter Wang) in view of Kawai (US 2013/0237962) and further in view of Kumoyama et al. (hereafter Kumoyama).
In regard to claim 1, Wang discloses a guide extension catheter (14), comprising: a proximal member (16) having a proximal outer diameter, a proximal portion (18), and an extension portion (20) extending from a distal end of the proximal portion to a distal end of the proximal member (see Figure 3); a collar member (42) attached to the extension portion; a distal sheath member (26) attached to the collar member (see Figure 3), the distal sheath member having a lumen (28) and a distal outer diameter larger than the proximal outer diameter (shown clearly in Figure 3); and wherein the extension portion (20) has a flattened region (see par. [0038] and [0042]; portion 20 is described as a “ribbon”; the examiner contends that the ordinary skilled artisan would understand “ribbon” to mean flat; Figure 3 shows a flat configuration) defining an external surface of the guide extension catheter (see Figure 3; ribbon 20 defines part of the external surface). 
Wang fails to expressly teach wherein the extension width is greater than the proximal outer diameter and wherein the flattened region extending less than 10 millimeters proximally from the distal end of the proximal member as is recited in claim 1.
In a similar art, Kawai discloses a guide extension catheter (10) comprising a proximal member (42), an extension portion (53) extending from the proximal member, a distal sheath (41), wherein the extension portion includes an extension width greater than proximal outer diameter of the proximal member (42) and less than the outer diameter of the sheath (41) (shown in Figure 3d), wherein the increased extension width improves the bonding strength between sheath (41) and proximal member (42) (see par. [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang with the widened extension portion as taught by Kawai to improve bonding strength between the distal sheath/collar and proximal member.
The combination still fails to teach wherein the flattened region extending less than 10 millimeters proximally from the distal end of the proximal member as is recited in claim 1.
The instant disclosure describes the parameters of the length of the extension portion being less than 10 mm as being merely preferable, and does not describe the recited length as contributing any unexpected results to the system. As such, parameters such as the extension portion length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the extension portion length being less than 10 mm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.  
Furthermore, Kumoyama discloses an extension portion having a flattened region (see col. 6, lines 44-48), the flattened region extending less than 10 millimeters proximally from the distal end of the proximal member (see col. 6, lines 29-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flattened region of Wang with the recited length as such a consideration is a design consideration and Kumoyama teaches that such a length is a suitable length for a flattened extension portion. 
In regard to claim 2, Wang teaches wherein the extension portion (20) includes a transition region transitioning from the proximal portion to the flattened region of the extension portion (see tapered portion between 18 and 20 in Figure 3) and Kawai teaches a transition region (53b) transitioning from the proximal portion 42 and flattened region 53).
In regard to claim 3, Kawai teaches wherein the transition region (53b) extends to a distal end of the extension portion (see Figure 3c and 3d).  The motivation to combine remaining the same as described above.
In regard to claim 4, Kawai teaches wherein the extension width at a portion of the flattened region defining the external surface of the guide extension catheter is greater than the proximal outer diameter and less the distal outer diameter (see Figures 3c and 3d; the flattened region has a greater outer diameter greater in portions defining the external surface than the proximal member 42 and less than the sheath 41).  The motivation to combine remaining the same as described above.
In regard to claims 5-8 and 10, please see the rejection above.  The recited lengths are considered design considerations with Kumoyama teaching substantially the same length ranges.
In regard to claim 9, Wang discloses wherein: the collar member (42) comprises a base portion (portion of 42 directly attached to 20) and one or more ribs (see two projections surrounding first two reinforcing members 32 in Figure 3) connected to the base portion and extending distally away from the base portion (see Figure 3); and the extension portion (20) of the proximal member is attached to the base portion of the collar member (see Figure 3).
In regard to claim 11, Kawai teaches wherein: the extension portion has an arcuate cross-section (53b) that mates with an arcuate cross-section (52b) of the base portion.  The motivation to combine remaining the same as described above.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to the 102 Kumoyama rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783


/THEODORE J STIGELL/Primary Examiner, Art Unit 3783